Citation Nr: 1434307	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of stomach cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2012, the Veteran testified at a videoconference hearing, at the RO, before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has residuals of stomach cancer related to service.  He has offered several theories as to how his stomach cancer is related to service, including exposure to contaminated water while he was stationed at an air station near Camp Lejeune; due to exposure to "MBC" (reportedly a biological agent) and other chemical agents in his duties as Supply NCO; due to being put on a medication "INH" (anti-tuberculosis medication) for a whole year; due to having cavities filled with lead prior to separation from service; and/or due to vaccinations he received in service.  He has also contended his stomach cancer is related to the symptoms for which he sought treatment in service, including stomach discomfort, nausea, and cramps.  

Service treatment records (STRs) show no complaint or finding of any stomach problems or condition.  STRs do not show that the Veteran was ever stationed at Camp Lejeune, however, they do show that he was stationed at New River Air Base in Jacksonville, North Carolina, which is near Camp Lejeune.  

Post-service private treatment records show that the Veteran was treated for stomach cancer in 2001 and again in 2005.  In January 2006, it was noted that he had a recurrent soft tissue sarcoma of the stomach removed, that he was found to have C-Kit gene positive, which was similar to the gene that is in CML (chronic myelogenous leukemia), and that he was taking Gleevac daily for this.  There was no evidence of recurrence of the tumor.  In June 2006, he was noted to be disease-free, and was taking a medication (Gleevac) that was also used for CML.  In October 2006, it was noted that he stopped taking Gleevac in September 2006 due to abdominal discomfort, and the impression was recurrent gastrointestinal stromal tumor, rule out progressive disease.  

The Board finds that it is not clear if the Veteran has a current disability.  The competent evidence of record suggests that he did not have stomach cancer at any time during the period on appeal, and that following treatment for stomach cancer in 2001 and 2005, he was essentially found to be "disease free".  However, as noted above, in October 2006 the impression was recurrent gastrointestinal stromal tumor, rule out progressive disease.  Further, in 2012, he testified he was receiving ongoing VA treatment for his stomach symptoms, which he reportedly has had since service.

A necessary element for establishing entitlement to service connection is the existence of a current disability, as it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Here, while it appears that the Veteran does not currently have stomach cancer and has not had such cancer since 2005 (three years prior to his filing the claim currently on appeal), based on his testimony and the available medical records (only dated through October 2006), it appears that he may be claiming he has/has had residuals of stomach cancer during the appeal period.  

In his testimony, the Veteran indicated he was treated for related symptoms prior to 2001 at the VA facility in St. Albans, New York, and more recently at the Decatur VA facility.  Review of the record shows that these VA treatment records, which may pertain to the issue on appeal, have yet to be associated with the Veteran's claims folder.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, an attempt to obtain all pertinent VA treatment records should be made.

The Board also notes that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  When considering whether lay evidence is competent, the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, supra.  After reviewing the record and the Veteran's statements, the Board finds that he is competent to report on his ongoing stomach symptomatology.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require a medical opinion, and as a lay person, the Veteran cannot provide a medical link between service and a later onset of stomach problems and/or stomach cancer.

The Board concludes that the totality of the evidence of record, including the Veteran's testimony in 2012 and the identification of potential VA treatment records which may be related to his claim, satisfy the "low threshold" necessary to trigger VA's duty to obtain these records and provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, although the Veteran's STRs are of record, his service personnel records appear to be absent.  Such records are needed to attempt to verify if he may have been exposed to any chemical or biological agents in service.  Thus, his complete service personnel records should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's complete service personnel records from the National Personnel Records Center (NPRC) and any other appropriate sources.  All requests and responses must be documented in the claims file.   

2.  Request that the Veteran provide identifying information regarding any recent VA and/or private treatment for his stomach symptoms and/or residuals of stomach cancer.  Attempt to obtain pertinent records from any named treatment sources, and associate such records with the Veteran's claims folder.  This should specifically include treatment records from the St. Alban's New York VA facility dated prior to 2001, and records from the Decatur VA facility dated subsequent to 2005.  Negative replies should be requested.

3.  Schedule the Veteran for an appropriate VA examination in order to assess the nature and probable etiology of any current residuals of stomach cancer.  The Veteran's claims folder must be made available to the examiner for review.  

The examiner should note any current residuals of stomach cancer and should opine as to whether it is at least as likely as not (i.e., to a probability of 50 percent or greater) that any current residual disability of stomach cancer is related to active service, to include lead used to fill cavities, INH medication, vaccinations, and the Veteran's claim that he had stomach symptoms during and since service.  

If any exposure to biological or chemical agents is verified, the examiner should be asked to opine whether any current residual disability of stomach cancer is at least as likely as not (i.e., to a probability of 50 percent or greater) related to any such exposure(s).

The examiner must explain the rationale for any opinion given.  If any medical opinion requested cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should so specify, along with an explanation as to why that is so.

4. After completing any additional development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. M. CLARK 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

